Exhibit 10.2

FIRST AMENDMENT AND REAFFIRMATION AGREEMENT

FIRST AMENDMENT AND REAFFIRMATION AGREEMENT, dated as of July 3, 2007 (the
“Agreement”), among PP HOLDING CORPORATION, a Delaware corporation (“Holdings”),
POLYPORE, INC., a Delaware corporation (the “Borrower”) and their undersigned
Subsidiaries (the “Subsidiary Guarantors” and together with Holdings and
Polypore, the “Reaffirming Parties”) and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”) under the Amended and Restated
Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrower and the Administrative Agent are parties to the
Credit Agreement, dated as of May 13, 2004 (the “Existing Credit Agreement”),
among Holdings, The Borrower, the several banks and other financial institutions
or entities from time to time parties thereto, the agents named therein and the
Administrative Agent;

WHEREAS, pursuant to the Existing Credit Agreement, each of the Reaffirming
Parties entered into a Guarantee and Collateral Agreement dated as of May 13,
2004 (the “Guarantee and Collateral Agreement”);

WHEREAS, Holdings, the Borrower, Daramic Holding SAS, a French societe par
actions simplifiée (“Daramic Holding”) and the Administrative Agent have entered
into an amendment and restatement of the Existing Credit Agreement, dated as of
July 3, 2007 (the “Amended and Restated Credit Agreement”), among Holdings, the
Borrower, Daramic Holding, the several banks and other financial insitutions or
entities from time to time parties thereto (the “Lenders”), the agents named
therein and the Administrative Agent (capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Amended and
Restated Credit Agreement);

WHEREAS, purusant to the Amended and Restated Credit Agreement, each of the
Reaffirming Parties has agreed to amend the Guarantee and Collateral Agreement
to, among other things, add the Borrower as a Guarantor of the Obligations of
Daramic Holding under the Amended and Restated Credit Agreement;

WHEREAS each of the Reaffirming Parties are parties to the Mortgages dated as of
May 13, 2004 (as amended on the date hereof);

WHEREAS pursuant to the Guarantee and Collateral Agreement each of the
Reaffirming Parties have guaranteed the Obligations and pursuant to the
Mortgages, each Reaffirming Party has granted in favor of the Administrative
Agent a security interest in the collateral described in each of the Mortgages;

WHEREAS each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Amended and Restated Credit
Agreement becoming effective and the  consummation of the transactions
contemplated thereby; and

WHEREAS the execution and delivery of this Agreement is a condition precedent to
the effectiveness of the Amended and Restated Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


--------------------------------------------------------------------------------



SECTION 1. AMENDMENTS TO SECTION 1.01 OF THE GUARANTEE AND COLLATERAL
AGREEMENT.  SECTION 1.01 OF THE GUARANTEE AND COLLATERAL AGREEMENT IS HEREBY
AMENDED BY


(A)  DELETING THE DEFINITION OF “GUARANTORS” IN ITS ENTIRETY AND REPLACING IT
WITH THE FOLLOWING DEFINITION:


“GUARANTORS” MEANS HOLDINGS, THE SUBSIDIARY GUARANTORS AND, WITH RESPECT TO THE
OBLIGATIONS OF DARAMIC HOLDING, THE BORROWER. IT IS UNDERSTOOD THAT THE TERM
“GUARANTOR” AS USED IN ARTICLE VI SHALL NOT INCLUDE THE BORROWER.


(B) DELETING THE DEFINITION OF “LOAN DOCUMENT OBLIGATIONS” IN ITS ENTIRETY AND
REPLACING IT WITH THE FOLLOWING DEFINITION:


“LOAN DOCUMENT OBLIGATIONS” MEANS (A) THE DUE AND PUNCTUAL PAYMENT OF (I) THE
PRINCIPAL OF AND INTEREST (INCLUDING INTEREST ACCRUING DURING THE PENDENCY OF
ANY BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR OTHER SIMILAR PROCEEDING, REGARDLESS
OF WHETHER ALLOWED OR ALLOWABLE IN SUCH PROCEEDING) ON THE LOANS, WHEN AND AS
DUE, WHETHER AT MATURITY, BY ACCELERATION, UPON ONE OR MORE DATES SET FOR
PREPAYMENT OR OTHERWISE, (II) EACH PAYMENT REQUIRED TO BE MADE BY THE BORROWER
OR DARAMIC HOLDING UNDER THE CREDIT AGREEMENT IN RESPECT OF ANY LETTER OF
CREDIT, WHEN AND AS DUE, INCLUDING PAYMENTS IN RESPECT OF REIMBURSEMENT OF
DISBURSEMENTS, INTEREST THEREON AND OBLIGATIONS TO PROVIDE CASH COLLATERAL, AND
(III) ALL OTHER MONETARY OBLIGATIONS OF THE BORROWER OR DARAMIC HOLDING TO ANY
OF THE SECURED PARTIES UNDER THE CREDIT AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS, INCLUDING FEES, COSTS, EXPENSES AND INDEMNITIES, WHETHER PRIMARY,
SECONDARY, DIRECT, CONTINGENT, FIXED OR OTHERWISE (INCLUDING MONETARY
OBLIGATIONS INCURRED DURING THE PENDENCY OF ANY BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR OTHER SIMILAR PROCEEDING, REGARDLESS OF WHETHER ALLOWEDOR
ALLOWABLE IN SUCH PROCEEDING), (B) THE DUE AND PUNCTUAL PERFORMANCE OF ALL OTHER
OBLIGATIONS OF THE BORROWER OR DARAMIC HOLDING UNDER OR PURSUANT TO THE CREDIT
AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, AND (C) THE DUE AND PUNCTUAL
PAYMENT AND PERFORMANCE OF ALL THE OBLIGATIONS OF EACH OTHER LOAN PARTY UNDER OR
PURSUANT TO THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS.


(C) DELETING THE DEFINITION OF “OBLIGATIONS” IN ITS ENTIRETY AND REPLACING IT
WITH THE FOLLOWING DEFINITION:

“Obligations” means (a) the Loan Document Obligations and (b) the due and
punctual payment and performance of all obligations of each Loan Party under
each Specified Cash Management Agreement and each Specified Hedging Agreement.;

(d) deleting the definition of “Secured Parties” in its entirety and replacing
it with the following definition:

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) any
Issuing Bank, and (d) each counterparty to any Specified Cash Management
Agreement or Specified Hedging Agreement.

SECTION 2. Amendment to Section 4.01(a) of the Guarantee and Collateral
Agreement.  Section 4.01(a) of the Guarantee and Collateral Agreement is hereby
amended by replacing clause (c) in the paragraph therein beginning with
“Notwithstanding the foregoing” with the following clause (c):

“assets subject to a Lien permitted by Sections 6.02(a), (c), (i) and (v) of the
Credit Agreement,”

SECTION 3.  Reaffirmation.  (a) Each of the Reaffirming Parties hereby
(i) consents to the Amended and Restated Credit Agreement and the transactions
contemplated thereby and hereby confirms its respective guarantees, pledges,
grants of security interests, acknowledgments, obligations and

2


--------------------------------------------------------------------------------


consents under the Guarantee and Collateral Agreement, the Mortgages and the
other Loan Documents and agrees that notwithstanding the effectiveness of the
Amended and Restated Credit Agreement and the consummation of the transactions
contemplated thereby, such guarantees, pledges, grants of security interests,
acknowledgments, obligations and consents shall continue to be in full force and
effect, and (ii) ratifies the Guarantee and Collateral Agreement, the Mortgages
and the other Loan Documents to which it is a party.

(b) Each of the Reaffirming Parties hereby confirms and agrees that the Term
Loans constitute Obligations under the Credit Agreement and the other Loan
Documents.

SECTION 4.  Amendment.  On and after the Amended and Restated Credit Agreement
Effective Date, (i) each reference in the Guarantee and Collateral Agreement,
the Mortgages or other Loan Document to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Existing
Credit Agreement as amended by the Amended and Restated Credit Agreement (as
such agreement may be amended, modified or supplemented and in effect from time
to time) and (ii) the definition of any term defined in the Guarantee and
Collateral Agreement, any Mortgage or any other Loan Document by reference to
the terms defined in the Existing Credit Agreement shall be amended to be
defined by reference to the defined term in the Existing Credit Agreement as
amended by the Amended and Restated Credit Agreement (as such agreement may be
amended, modified or supplemented and in effect from time to time).

SECTION 5.  Loan Document.  This Agreement is a Loan Document and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions thereof.

SECTION 6.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.   Delivery of an executed signature page of this Agreement by
email or facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.  This Agreement shall be binding on each
Reaffirming Party that has executed this Agreement.

SECTION 7. Effectiveness. This Agreement shall become effective on the
Restatement Effective Date.

SECTION 8.  No Novation.  Neither this Agreement nor the execution, delivery or
effectiveness of the Amended and Restated Credit Agreement shall extinguish the
obligations outstanding under the Credit Agreement, the Guarantee and Collateral
Agreement and the Mortgages or discharge or release the lien or priority of the
Mortgages.  Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Credit Agreement as
amended by the Amended and Restated Credit Agreement, the Guarantee and
Collateral Agreement or the Mortgages or instruments securing the same, which
shall remain in full force and effect, except to any extent modified hereby or
by instruments executed concurrently herewith.  Nothing implied in this
Agreement, the Credit Agreement, the Amended and Restated Credit Agreement, the
Guarantee and Collateral Agreement and the Mortgages or in any other document
contemplated hereby or thereby shall be construed as a release or other
discharge of any of Borrower, Holdings or any other Loan Party from any of its
obligations and liabilities as a “Borrower,” “Guarantor,” “Subsidiary
Guarantor,” “Loan Party,” “Obligor” or “Grantor” under the Credit Agreement, the
Guarantee and Collateral Agreement or the Mortgages.  Each of the Credit
Agreement, the Guarantee and Collateral Agreement and the Mortgages shall remain
in full force and effect, until (as applicable) and except to any extent
modified hereby or in connection herewith.

SECTION 9.  Applicable Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,

3


--------------------------------------------------------------------------------


AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

PP HOLDING CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Lynn Amos

 

 

Name:

Lynn Amos

 

 

Title:

Chief Financial Officer, Secretary and
Treasurer

 

 

 

 

 

 

 

 

 

POLYPORE, INC.

 

 

 

 

 

 

 

By:

 

/s/ Lynn Amos

 

 

Name:

Lynn Amos

 

 

Title:

Chief Financial Officer, Executive
Vice President, Secretary and
Treasurer

 


--------------------------------------------------------------------------------


 

DARAMIC, LLC

 

 

 

 

 

 

 

 

By:

POLYPORE, INC.

 

 

 

its Sole Member

 

 

 

 

 

 

 

By:

 

/s/ Lynn Amos

 

 

 

Name:

 

Lynn Amos

 

 

 

Title:

 

Chief Financial Officer,
Executive Vice President,
Secretary and Treasurer

 

 

 

 

 

CELGARD, LLC

 

 

 

 

 

 

 

 

By:

POLYPORE, INC.

 

 

 

its Sole Member

 

 

 

 

 

 

 

By:

 

/s/ Lynn Amos

 

 

 

Name:

 

Lynn Amos

 

 

 

Title:

 

Chief Financial Officer,
Executive Vice President,
Secretary and Treasurer

 

 

 

 

 

DARAMIC INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

/s/ Lynn Amos

 

 

Name:

Lynn Amos

 

 

Title:

Chief Financial Officer, Executive Vice
President, Secretary and Treasurer

 

 

 

 

 

 

 

 

 

DARAMIC ASIA, INC.

 

 

 

 

 

 

 

By:

 

/s/ Lynn Amos

 

 

Name:

Lynn Amos

 

 

Title:

Chief Financial Officer, Executive Vice
President, Secretary and Treasurer

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Peter A. Dedousis

 

 

Name:

Peter A. Dedousis

 

 

Title:

Managing Director

 

 


--------------------------------------------------------------------------------